  Case 18-16955         Doc 43     Filed 04/03/19 Entered 04/03/19 10:31:44              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16955
         CRYSTAL O HOOD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/13/2018.

         2) The plan was confirmed on 09/10/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/29/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/25/2019.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-16955        Doc 43       Filed 04/03/19 Entered 04/03/19 10:31:44                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,088.00
       Less amount refunded to debtor                            $116.00

NET RECEIPTS:                                                                                      $1,972.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,282.50
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $85.70
    Other                                                                   $350.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,718.20

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA             Unsecured         294.00        294.52           294.52           0.00       0.00
CELTIC BANK/CONTFINCO            Unsecured         465.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS   Unsecured            NA       3,061.32         3,061.32           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      7,500.00           0.00             0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Secured              NA       9,255.93         9,255.93           0.00       0.00
COMENITY BANK                    Unsecured         237.00           NA               NA            0.00       0.00
ECMC                             Unsecured     21,716.57     24,329.43        24,329.43            0.00       0.00
EXETER FINANCE CORP              Unsecured      7,986.00            NA               NA            0.00       0.00
EXETER FINANCE LLC               Secured        6,193.00     14,309.79        14,309.79            0.00       0.00
GLHEC & AFF OBO GLHEGC           Unsecured           0.00    38,133.77        38,133.77            0.00       0.00
HEIGHTS FINANCE                  Secured        1,011.00       1,391.74         1,391.74        233.99      19.81
HEIGHTS FINANCE                  Unsecured         318.00           NA               NA            0.00       0.00
ILLINOIS LENDING CORP            Unsecured      1,300.00       1,146.22         1,146.22           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         298.00        303.00           303.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         300.00        300.00           300.00           0.00       0.00
NAVIENT                          Unsecured           0.00           NA               NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA               NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA               NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured     12,614.00     24,460.48        24,460.48            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,200.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Secured              NA       6,125.00         6,125.00           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured            NA     37,282.02        37,282.02            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         143.60           143.60           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         113.00        235.43           235.43           0.00       0.00
REVERSE MORTGAGE SOLUTIONS       Secured              NA    161,770.21              0.00           0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA               NA            0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA               NA            0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA               NA            0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,000.00            NA               NA            0.00       0.00
UPTOWN CASH                      Unsecured      1,500.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-16955        Doc 43        Filed 04/03/19 Entered 04/03/19 10:31:44                 Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim        Claim       Principal       Int.
Name                                 Class    Scheduled      Asserted     Allowed        Paid          Paid
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00    35,452.30    35,452.30           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured         532.00           NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured           0.00           NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      4,291.00            NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      6,978.00            NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      7,924.00            NA           NA           0.00        0.00
VILLAGE OF OAK LAWN               Unsecured         100.00           NA           NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim          Principal               Interest
                                                             Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                 $0.00
      Mortgage Arrearage                                      $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                            $15,701.53            $233.99                $19.81
      All Other Secured                                  $15,380.93              $0.00                 $0.00
TOTAL SECURED:                                           $31,082.46            $233.99                $19.81

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                $0.00
       Domestic Support Ongoing                                $0.00              $0.00                $0.00
       All Other Priority                                      $0.00              $0.00                $0.00
TOTAL PRIORITY:                                                $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $165,142.09               $0.00                $0.00


Disbursements:

       Expenses of Administration                               $1,718.20
       Disbursements to Creditors                                 $253.80

TOTAL DISBURSEMENTS :                                                                          $1,972.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-16955         Doc 43      Filed 04/03/19 Entered 04/03/19 10:31:44                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
